DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 05/04/2021. Claims 1-18 and 10-16 are pending in this Office Action. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Remark
In response to the final Office Action mailed on 01/26/2021, claims 1, 9, and 18 have been amended, no claim has been cancelled, and no new claim has been added.

Response to Arguments
 Applicant's arguments with respect to amended claims 1, 9 and 16 that the combination of Ohi and Bahrami does not teach the amended limitation of  “wherein the structured data includes at least patient, doctor, and facility information” have been Berry, US 2015/0127372.

The Examiner gives the claimed limitations of their broadest and reasonable interpretation in light of the specification as required by MPEP 21111. Accordingly, the Examiner holds that consistent with the description of the “structured data” and “unstructured data” in the current specification, the numerical values and textual records or strings disclosed by Ohi would correspond to the claimed “structured data” and “unstructured data” of claim 1.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
The specification of current invention in paragraph 2 describes the “structured data” and “unstructured data” as:
[0002]    A query is a selective and / or actionable request for information from a database. Structured data refers to data that is arranged in a specific format or manner such as a fixed field within a record or file. This includes data contained in relational databases and spreadsheets. Examples of structured data may include codes, names, gender, age, address, phone number, etc. Structured data can also be data (fields) that take a pre-defined set of values. For example: state of residence can be one of the fifty states. Unstructured data refers to data that is not arranged in a specific format or manner. Examples of unstructured data may include social media posts, multimedia, medical records, notes, video or audio files, journal entries, books, image files, or metadata associated with a document or file. (Emphasis added by the Examiner)
The above description of “structured data” and “unstructured data” is very broad. The applicant provided an open ended list of examples for “structured data” and “unstructured data” that includes a very broad range of data types. The specification lacks a very specific definitions and examples of “structured data” and “unstructured data.”
The above examples of “structured data” such codes, age, phone number, etc. are all “numerical values.” Therefore, based on above description of the current specification and given the claimed limitations their broadest and reasonable interpretation, the numerical values related to a field or record including age, phone number, identification numbers, dates, size could be construed as “structured data.” 
As mentioned above, the current specification defines the “unstructured data” as data that does not arranged in in a specific format or manner such as social media posts, medical records, notes, etc. It is well-known in the art that notes have text format. Text could be “unstructured data” because it does not arranged in specific format or manner. Therefore, given the claimed limitations their broadest and 
The Examiner holds that the new combined teachings of Ohi, Bahrami, and Berry discloses all the limitations of amended claim 1. The same response applies to argument against claims 9 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohi et al., US 2008/0270386 (Ohi, hereafter) in view of Bahrami et al., US 2014/0149436 (Bahrami, hereafter) and further in view of Berry, US 2015/0127372.
Regarding claim 1,
Ohi discloses a method of optimizing a query over a database, the method comprising: 
obtaining a set of data records from the database, the data records containing structured data and unstructured data documents (See Ohi: at least para 44-46, 49, 60, and 64, Fig. 3-4C, obtaining documents from a document database 135 that contain both text/note of a medical record (i.e. unstructured data) and feature names, age, or numeric data having a specific format (i.e. structured data));
data that does not arranged in in a specific format or manner such as social media posts, medical records, notes, etc. It is well-known in the art that “a text” is “unstructured data” because it does not arranged in specific format or manner. The social media, medical records, notes, books, or metadata could be in textual format. Therefore, given the claimed limitations their broadest and reasonable interpretation in vie view of the specification, a text/note/content of a record such as a medical record is construed as “unstructured data.”); 
extracting the structured and unstructured data from the set of data records; transforming the structured and unstructured data into a vector that is an element of a weighted vector space (See Ohi: at least para 44-46, 49, 60, and 64, Fig. 3-4A, the text parts and numeric parts are extracted and weighted vectors are generated); 
receiving a target data record containing structured and unstructured data; generating a target vector for the target data record (See Ohi: at least Fig. 14 and para 8, 44, 46, 49, and 60-61, receiving a designated inquiry document inputted by a user. The document contains both text parts and numeric data. A term-frequency vector (i.e. weighted vector) is generated for the document); and 
executing a similarity algorithm using the target vector and the weighted vector space generated by the collection of database records to provide a reduced number of data records that are most similar to the target data record (See Ohi: at least Fig. 14 and para 8-11, 13, 46, and 61, executing a similarity algorithm (para 13) using term-frequency vectors generated for inputted inquiry document and .
 Although, Ohi discloses structured data (i.e. numbers)  as, however, Ohi does not explicitly teach wherein the structured data includes at least patient, doctor, and facility information.
On the other hand, Berry discloses storing data structures that incudes patient, healthcare provider (i.e. a doctor), and hospital information (See Berry at least para 22). herefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Ohi with Berry’s teaching in order to include patient, doctor, and facility information in the data structure, with reasonable expectation of success. The motivation for doing so would have been to improve design choices for type of information included in the data structure by allowing a user to include patient, healthcare provider, and hospital information.
The combination of Ohi and Berry discloses the limitations as stated above including determining data records that are most similar to the target data record, however, it does not explicitly teach executing a query against the reduced number of data records. 
On the other hand, Bahrami discloses a query component that searches the reduced number of data objects relative to beginning number of data objects (See Bahrami: at least para 50). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Ohi and Berry with Bahrami’s teaching in order to execute a query against the reduced number of data records that are most similar to the target data record, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by enabling a user to search for desired or particular information among the identified similar documents.
Regarding claim 2,
the combination of Ohi, Berry and Bahrami discloses wherein the unstructured data comprises text, and wherein transforming is performed by executing a natural language processing algorithm comprising a term frequency-inverse document frequency (TF-IDF) algorithm, Latent Dirichlet Allocation (LDA), Latent Semantic Analysis (LSA), word embeddings, or combinations thereof (See Ohi: at least para 8, 12, 17, 44, 60, 63-64, and Fig. 6, and Fig. 23B,  representing terms in text part of a progress note as vectors (i.e. word embeddings) utilizing morphological/n-gram analysis). 
Regarding claim 3,
the combination of Ohi, Berry and Bahrami discloses wherein the similarity algorithm comprises at least one of a cosine similarity algorithm, a word embedding clustering algorithm, and a word mover distance algorithm (See Ohi: at least para 13, cosine similarity). 
Regarding claim 4,
the combination of Ohi, Berry and Bahrami discloses wherein executing a query against the reduced number of data records that are most similar to the target data record further comprises providing a list of results of the query against the reduced number of data records that are most similar to the target data record (See Ohi: at least para 8, 13, 46-48, and 61 and Baharami: at least para 50). 
Regarding claim 5,
the combination of Ohi, Berry and Bahrami discloses wherein the list of results is ranked and displayed (Baharami: at least para 50 and Ohi: at least para 8, 46-48, displaying the document retrieval result weighted with the degrees of association). 
Regarding claim 6,
the combination of Ohi, Berry and Bahrami discloses computing statistics based on a value of at least one selected field of the structured data in the list of results (See Ohi: at least Fig. 8, para 54 and 85). 
Regarding claim 7,
the combination of Ohi, Berry and Bahrami discloses wherein the unstructured data documents comprise text descriptive of an event wherein transforming is performed by executing a natural language processing algorithm to provide the weighted vector space is selected as a function of a type of the event (See Ohi: at least para 8, 12, 17, 44, 64, and 86, Fig. 6, Fig. 23B, the textual in the report of a progress note describes an condition of a patient (i.e. an event) which transformed to weighted vector). 
 Regarding claim 8,
the combination of Ohi, Berry and Bahrami discloses wherein transforming further comprises filtering records based on the structured data such that the weighted vector space is a function of the structured data (See Ohi: at least para 7-8, 44-46, searching for record of patients having similar symptoms based on numerical .
Regarding claims 9-14,
the scopes of the claims are substantially the same as claims 1-4 and 7-8, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-4 and 7-8, respectively.
Regarding claims 15-17,
the scopes of the claims are substantially the same as claims 1-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3, respectively.
Regarding claim 18,
the scope of the claim is substantially the same as claims 4 and 6, and is rejected on the same basis as set forth for the rejections of claims 4 and 6.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/04/2021